DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  10, 14 (page 5, lines 14, 18, and 19); 28 (page 6, line 27). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the rectangular boxes 100, 102, 104, 106, 108, 110, 112, 114, and 116 in Fig. 5 should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it was not presented as a single paragraph. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 6, line 22, “12” should be replaced with --22--.
On page 9, line 10, “14” should be replaced with --10--.
On page 9, line 11, “10” should be replaced with --14--.
On page 10, line 15, “40” should be replaced with --52--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (WO 2016/026629 A1).

Regarding claim 1, Maier discloses a method for estimating a property of an electrical switching device, said device including an electromagnetic actuator (i.e., hydraulic valve 110, Fig. 1) comprising a coil (element 105, Fig. 1), the method comprising: measuring the electric current flowing through the coil; measuring the supply electrical voltage of a control circuit (element 100, Fig. 1) for the actuator; injecting an electric current pulse into the coil of the actuator; identifying a first time corresponding to the time for which the current flowing through the coil reaches a predetermined threshold value when said current increases following the injection of the pulse; identifying a second time corresponding to the time for which the current flowing through the coil again reaches the predetermined threshold value when said current decreases after the spike of the pulse; and estimating the resistance of the coil on the basis of the ratio of the sum of the values of said voltage that are measured between the second time and the first time, to the sum of the values of said current that are measured between the second time and the first time (see pars. [0060-0062] and Fig. 3).  
Regarding claim 4, Maier discloses a method, comprising estimating the temperature of the coil of the actuator on the basis of the estimated resistance value (see par. [0009]).
Regarding claim 7, Maier discloses a method, wherein the method is implemented when the switching device is in the open state (see par. [0062]).
Regarding claim 8, Maier discloses a method, wherein the method is implemented when the switching device is in the closed state, preferably during a holding phase in which the current pulse is repeated periodically (see par. [0062]).
Regarding claim 9, Maier discloses a method, wherein the second time is identified as the time for which the measured current value is the nearest of the measured current values to the predetermined threshold value when said current is decreasing after the spike of the pulse (see par. [0062]).
Regarding claim 10, Maier discloses an electrical switching device (see Fig. 1), including an electromagnetic actuator (i.e., hydraulic valve 110, Fig. 1) comprising a coil (element 105, Fig. 1) and a control circuit (element 100, Fig. 1) configured to implement: measuring the electric current flowing through the coil; measuring the supply electrical voltage of a control circuit for the actuator; injecting an electric current pulse into the coil of the actuator; identifying a first time corresponding to the time for which the current flowing through the coil reaches a predetermined threshold value when said current increases following the injection of the pulse; identifying a second time corresponding to the time for which the current flowing through the coil again reaches the predetermined threshold value when said current decreases after the spike of the pulse; estimating the resistance of the coil on the basis of the ratio of the sum of the values of said voltage that are measured between the second time and the first time, to the sum of the values of said current that are measured between the second time and the first time (see pars. [0060-0062] and Fig. 3).

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 5,243,296).

Regarding claim 1, Ando et al. discloses a method for estimating a property of an electrical switching device, said device including an electromagnetic actuator (i.e., electromagnetic valve, Fig. 1) comprising a coil (element 32, Fig. 1), the method comprising: measuring the electric current flowing through the coil; measuring the supply electrical voltage of a control circuit (element 90, Fig. 36) for the actuator; injecting an electric current pulse into the coil of the actuator; identifying a first time corresponding to the time for which the current flowing through the coil reaches a predetermined threshold value when said current increases following the injection of the pulse; identifying a second time corresponding to the time for which the current flowing through the coil again reaches the predetermined threshold value when said current decreases after the spike of the pulse; and estimating the resistance of the coil on the basis of the ratio of the sum of the values of said voltage that are measured between the second time and the first time, to the sum of the values of said current that are measured between the second time and the first time (see col. 27, lines 14-22 and Figs. 36 and 37).  
Regarding claim 7, Ando et al. discloses a method, wherein the method is implemented when the switching device is in the open state (see Figs. 36 and 37).
Regarding claim 8, Ando et al. discloses a method, wherein the method is implemented when the switching device is in the closed state, preferably during a holding phase in which the current pulse is repeated periodically (see Figs. 36 and 37).
Regarding claim 9, Ando et al. discloses a method, wherein the second time is identified as the time for which the measured current value is the nearest of the measured current values to the predetermined threshold value when said current is decreasing after the spike of the pulse (see Figs. 36 and 37).
Regarding claim 10, Ando et al. discloses an electrical switching device (see Fig. 1), including an electromagnetic actuator (i.e., electromagnetic valve, Fig. 1) comprising a coil (element 32, Fig. 1) and a control circuit (element 90, Fig. 36) configured to implement: measuring the electric current flowing through the coil; measuring the supply electrical voltage of a control circuit for the actuator; injecting an electric current pulse into the coil of the actuator; identifying a first time corresponding to the time for which the current flowing through the coil reaches a predetermined threshold value when said current increases following the injection of the pulse; identifying a second time corresponding to the time for which the current flowing through the coil again reaches the predetermined threshold value when said current decreases after the spike of the pulse; estimating the resistance of the coil on the basis of the ratio of the sum of the values of said voltage that are measured between the second time and the first time, to the sum of the values of said current that are measured between the second time and the first time (see col. 27, lines 14-22 and Figs. 36 and 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (WO 2016/026629 A1).

Regarding claim 2, even assuming arguendo, without conceding, that Maier does not disclose estimating the inductance of the coil of the actuator on the basis of the estimated resistance value, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved temperature independence of the calculated values.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 5,243,296).

Regarding claim 2, even assuming arguendo, without conceding, that Ando et al. does not disclose estimating the inductance of the coil of the actuator on the basis of the estimated resistance value, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved temperature independence of the calculated values.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 5,243,296) in view of Burkhardt et al.

Regarding claims 4 and 5, although Ando et al. discloses that a temperature measuring device or the like can be used, it does appear to disclose estimating the temperature of the coil of the actuator on the basis of the estimated resistance value. Burkhardt et al. discloses that this feature is well known in the art. Burkhardt et al. discloses estimating the temperature of the coil of the actuator on the basis of the estimated resistance value, wherein the temperature of the coil is calculated iteratively by means of the following formula:

    PNG
    media_image1.png
    128
    345
    media_image1.png
    Greyscale
 
in which Temp2 is the current value of the temperature of the coil, Temp1 is the preceding estimate of the temperature, Rbob2 is the current value of the resistance of the coil, Rbob1 is a preceding value of the resistance of the coil, and K is the thermal coefficient of the material forming the coil (see par. [0029]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, cost reduction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (WO 2016/026629 A1) in view of Burkhardt et al. (DE 101 49 982 A1).

Regarding claim 5, although Maier does not appear to disclose the claimed temperature calculation formula, Burkhardt et al. shows that this feature is well known in the art. Burkhardt et al. discloses a method comprising estimating the temperature of the coil, wherein the temperature of the coil is calculated iteratively by means of the following formula:

    PNG
    media_image1.png
    128
    345
    media_image1.png
    Greyscale

in which Temp2 is the current value of the temperature of the coil, Temp1 is the preceding estimate of the temperature, Rbob2 is the current value of the resistance of the coil, Rbob1 is a preceding value of the resistance of the coil, and K is the thermal coefficient of the material forming the coil (see par. [0029]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved temperature estimation accuracy.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maier (WO 2016026628 A1) discloses a method for monitoring a coil through which a current flows. Qu et al. (US 6,895,997) discloses a system that determines the position of a control element of an electrically driven actuator.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 3 and 6 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/17/2022